Title: To George Washington from Major William De Hart, 27 December 1776
From: De Hart, William
To: Washington, George

 

sr
Morris town [N.J.] Decr 27th 1776

In Consequence of your Excellencys Orders And Request by Genl Maxwell I have this Day begun the Recruiting Service of the first Jersey Regt And Shall Expedite it with All Possible Speed, Had I been Determin’d to Remain longer in the Jersey Service I Should long before have done it, And Nothing but your Excellencys Request & this Critical Period of time Should have Induced Me to have done it Now.
I find it Necessary that the Old Troops of this Regt Should be paid off their Arrears Many of them Demand A settlement before they Will Reinlist—I am Now Collecting the pay Rolls of the Captains who Are Much scatterd in Different Parts of this Province And Pensylvania as [and] shall as soon as Possible Make A settlement of the Regim[enta]I Accounts—Recruiting Money is likewise Necessary As the Officers Cannot do Without it—If your Excellency should think Proper to give your Order for 5000 or 6000 Dollars on the paymaster for that Purpose, Leut. Morrison Will be the Bearer thereof to Me—Many of Our Officers for the Want of Any fixt Place of Head Quarters for the Regiment Are at this time Not Easy to be found I beleive great Part of them Are at your Camp, Leut. Morrison Will take your Excellencys Directions in what way to Collect them I have Ordered them All to this Place if not Countermanded by Your Excellency.
the Enemy have About 500 or 600 Highlanders at Newark & About as many Waldeckers at Elizabeth Town they have Withdrawn their Out Posts from Bound Brook & that Way into Brunswick they have as yet Made No Attempts on this Place Altho We find its the Daily Conversation of their Army—Our Three Months Recruiting service goes on Well & I Am this Day Informed that the Three Regiments of Greatons Bonds & Porters here, have Mostly Agreed to stay till the 15th of Janry—A Part[y] of Malitia of About 300 Men are at Pluckamin—And We have About the same Number Here—the spirit Of Our People begins Much to Revive I have the Greatest Confidence that With Care & Attention We shall be Able to Maintain this Part of the Province. I Am sr your Most Obt Hum. servt

Wm De Hart Major of the first Jer[se]y Regt

